MEMORANDUM **
Oralia Salmas Lopez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ decision dismissing her appeal from an immigration judge’s decision to deny her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and deny the petition for review.
Lopez testified that she was not present in the United States between December 25, 1997, and April 20, 1998. Substantial evidence therefore supports the agency’s conclusion that Lopez failed to maintain continuous physical presence for the requisite period. See 8 U.S.C. § 1229b(d)(2) (stating that an applicant for cancellation of removal fails to maintain continuous physical presence if she “has departed from the United States for any period in excess of 90 days.”).
Lopez’s contention that her equal protection rights were violated when she was placed in removal proceedings rather than deportation proceedings, and was thereby precluded from applying for suspension of deportation, is foreclosed by Vasquez-Zovala v. Ashcroft, 324 F.3d 1105, 1107-08 (9th Cir.2003), and Cortez-Felipe v. INS, 245 F.3d 1054,1057 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.